DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 has been withdrawn.
Applicant’s arguments with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7904202 B2 is similar in that it is also directed toward improving accuracy of a robot arm using parameter determination but is silent regarding the specifics of the claimed invention.
The following is an examiner’s statement of reasons for allowance: the borderline illegible equations in the claims are assumed to be the same as the originally filed claims as they have not been marked up as being amended, however Applicant has been advised to file a 312 amendment with clearly legible equations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838. The examiner can normally be reached M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664